*62Concurring and Dissenting Opinion by
Mr. Justice Cohen:
I dissent from that part of the majority’s decision which holds that the appellant, Mrs. Macpeak, was entitled under her father’s will to the “cash (including bank deposits) of which he died possessed.”
Their conclusion requires a strained interpretation of the provision of the will which bequeaths to Mrs. Macpeak “all articles of private possession.” Certainly this descriptive class would not normally embrace “cash” and I do not believe that the failure to include “cash” among the enumerated items in the exclusionary clause indicates that the testator intended otherwise. Since “cash” could not be considered as an “article of private possession” in the first instance, it was manifestly not necessary specifically to mention this item in the clause of exclusion.